statement offered against him. 1 See NRS 51.035(3)(a); E/vik v. State, 114
Nev. 883, 896, 965 P.2d 281, 289-90 (1998).

                                Appellant next argues that the district court improperly

                    admitted hearsay testimony concerning the victim's arrest for solicitation

                    along with another young woman with whom appellant had contact.

                    Appellant suggests that the testimony resulted in his conviction based on

                    guilt by association. Appellant objected, and the district court sustained

                    the objection. The parties subsequently agreed to craft an appropriate

                    curative instruction. Although it is unclear from the limited record

                    provided by appellant whether an instruction was given to the jury, we

                    nevertheless conclude that any error was harmless considering the

                    strength of the evidence against appellant, the relative insignificance of

                    the challenged testimony, and the gravity of the offense.   Smith v. State,

                    111 Nev. 499, 506, 894 P.2d 974, 978 (1995).




                          'In the fast track statement, appellant cites to an unpublished order
                    of this court for support. We remind appellant's counsel that an
                    unpublished order has no precedential value and it is improper to cite to
                    and rely on unpublished dispositions of this court. See SCR 123 (providing
                    that "[a]n unpublished opinion or order of [this court] shall not be
                    regarded as precedent and shall not be cited as legal authority" subject to
                    exceptions that do not apply here).




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A


                U
                            Having considered appellant's arguments and concluded that

                they lack merit, we

                            ORDER the judgment of conviction AFFIRMED. 2




                                                      Jeg.4-7Z-1       J.
                                        Hardesty


                                                                                          J.
                                                               0\247
                                                           Cherry



                cc: Hon. Stefany Miley, District Judge
                     Marchese Law Office
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



                      2 Despite   appellant counsel's verification that the fast track
                statement complies with applicable formatting requirements, the fast
                track statement does not comply with NRAP 32(a)(5) because the footnotes
                are not the same typeface and size as the body of the text. See NRAP
                3C(h)(1). We also note that despite respondent counsel's verification that
                the fast track response complies with applicable formatting requirements,
                the fast track response does not comply with NRAP 32(a)(4) because
                portions of it are not double-spaced. See id. We caution counsel that
                future failure to comply with the Nevada Rules of Appellate Procedure
                when filing briefs with this court may result in the imposition of sanctions.
                See NRAP 3C(n); NRAP 28.2(b).




SUPREME COURT
       OF
     NEVADA
                                                      3
(0) I947A ,